Citation Nr: 1700871	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  08-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides or as secondary to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had requested a videoconference hearing before the Board; he withdrew the request in February 2013.  In April 2013, this matter was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.  In December 2014 it was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and is not shown to have otherwise been exposed to herbicides/Agent Orange in service.

2.  The Veteran's diabetes mellitus was initially manifested many years after service; is not shown to be related to his service, or to have been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for diabetes mellitus, including as due to exposure to herbicides or as secondary to service-connected disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duty to notify was satisfied by letters in August 2006 and May 2013.  See 38 U.S.C.A. §§  5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), service personnel records, and postservice treatment records have been secured.  In December 2014 the Board remanded this matter for exhaustive development to verify his allegations of exposure to Agent Orange/herbicides in service.  May 2015 VA correspondence asked him to describe in greater detail how and when he was exposed to herbicides in service; he has not responded (his prior statements alleging exposure to herbicides are in the record).  Development to confirm his allegations of exposure to herbicides in service has included contact with the VA Compensation Service (for a review of the Department of Defense's inventory of herbicide operations), the National Personnel Records Center (NPRC) for the Veteran's service personnel and treatment records, the Air Force Historical Research Agency Archivist (AFHRA) to verify the Veteran's exposure to herbicides as he served at a domestic Air Force Base (AFB), and the Joint Service Records Research Center (JSRRC) for any additional information or development.  As discussed in further detail below, an October 2016 formal finding by a JSRRC coordinator indicates that the Veteran's allegation of exposure to herbicides in service could not be verified.  There has been substantial compliance with the Board's December 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2013 the Veteran was afforded a VA examination addressing his secondary service connection theory of entitlement.  The Board finds the report of that examination adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  The Veteran  has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met. 
Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include diabetes mellitus) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for diabetes).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Certain diseases, including type 2 diabetes mellitus, may be presumed to be service-connected if manifested in a veteran who was exposed to herbicides/Agent Orange in service.  Veterans who served in Vietnam during the Vietnam era are presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); 
see also Allen v. Brown, 7 Vet. App. 439 (1995). 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has set forth alternative theories of entitlement.  Primarily, he alleges he was exposed to herbicides while serving at Eglin AFB in Florida and is entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116.  He reports that during service he was sent to Eglin AFB three or four times on temporary duty to serve as an "aggressor" in training exercises.  He reported lying in dead vegetation for 10 to 12 hours and smelling fuel oil; he also reported walking through fields #2, #4, and #5, as well as through creeks and swimming holes.  He described working on a classified project in September 1970 while stationed at Dahlonega, Georgia, and again on a detail to Eglin AFB where he walked through fields he believed were sprayed with herbicides.  See February 2008 VA Form 9.  He acknowledged that his service record shows a single 21-day period of temporary duty at Eglin AFB, but contends he was sent to Eglin five or six times between July and October 1970 to work on Project Ignition Switch.  See December 2011 statement.  Alternatively, he contends his diabetes is secondary to his service-connected disabilities.  Specifically, he contends that the service-connected disabilities limit his ability to exercise, which caused his obesity, which in turn, caused his diabetes.  See March 2013 brief.   

The Veteran's service personnel records show that he did not serve in Vietnam, nor does he so allege.  His military occupational specialty (MOS) was light weapons infantry.  In February 1970, he was assigned to temporary (21-day) duty at Eglin AFB for infantry school training.  A June 1970 record shows he was assigned to a survey team at Fort Benning, Georgia, for an indefinite period of time.  An August 1970 record shows he was assigned to temporary (21-day) duty in Dahlonega, Georgia, for infantry school.

The Veteran's STRs are silent for complaints, diagnosis, and treatment for diabetes.  On an April 1970 dental questionnaire, he denied ever being treated for diabetes.  On February 1971 service separation examination, urinalysis for sugar and albumin was negative.  

The earliest postservice record relating to diabetes is a December 2002 private clinical record which notes borderline glucose levels; the assessment was possible "early diabetic given his family history."  Diabetes was diagnosed in February 2003.  

A July 2006 private clinical record notes that the Veteran worked at a chemical plant; "for many years, he was on the plant floor, exposed to chemicals."  The types of chemicals and nature of exposure were not noted.  

A January 2007 VA treatment record notes complaints of cervical spine and low back pain.  The impression was degenerative disc disease (DDD).  The clinician noted that the Veteran's back condition prevents him from exercising and limits him to moderate levels of recreation, but does not affect the basic activities of daily living.  An April 2007 rating decision granted service connection for lumbar spine degenerative joint disease (DJD), rated 10 percent.     

November 2009 VA correspondence notes that herbicide testing was conducted at Eglin AFB in November and December 1952, and again from June to September 1968.  In addition, a two square-mile area was used to test herbicides from 1962 to 1970 (noting that Eglin AFB is approximately 724 square miles in size).  The testing was conducted at a remote forested site called C-52A that was not near base personnel.  

On June 2013 VA examination, type 2 diabetes mellitus was diagnosed.  Following interview of the Veteran and review of his claims file, the examiner opined that the Veteran's type 2 diabetes mellitus is less likely as not (less than 50/50 probability) caused by or a result of his service-connected disabilities.  The examiner explained that there is no relationship between DDD and diabetes; diabetes is not caused by DDD.  He explained that the Veteran's diabetes is also not caused by his weight of 220 pounds, as it was essentially the same as documented in 2006 and 2007.  Although he is heavy, he is not extremely obese; weight is not the cause.  He noted that the Veteran had lost more than 30 pounds in the past several months by dieting; thus, his inability to exercise is not a major factor in weight control.  He concluded that the inability to exercise (due to service-connected back condition) is not an etiological factor nor a significant aggravating factor in the Veteran's diabetes.   

In December 2014 the Board remanded this matter for exhaustive development to verify the Veteran's allegations of exposure to Agent Orange/herbicides in service.  In August 2015, VA Compensation Service noted that he needs to provide evidence that he was in the C-52A test area during his service at Eglin AFB, acknowledging that "Test Area C-52A was set-a-side as a unique research site for tactical herbicide testing."   

In January 2016, an archivist at the AFHRA explained that Project Ignition Switch was a U.S. Air Force (USAF) project (which would later become known as the Igloo White program) involving the testing of sensors that were placed in Southeast Asia to detect vehicle and/or troop movements.  The archivist noted that testing for these devices took place at Eglin AFB in 1967 and 1968 by using bombs, vehicles, and troops to determine appropriate audio sensitivity calibrations; notably, there is no indication that the USAF was participating in the project in 1970 (when the Veteran served a documented 21-day temporary duty period and contends he served additional undocumented temporary duty periods), although the U.S. Army's own sensor projects in 1970 could not be ruled out.  Troops were dropped off at Landing Zone 53 (53LZ on the map in the file) and were to move to the right along paths in the area between 53LZ and 52N and 52C.  They were to not enter 52N or 52C, but to stay in Area 53.  The northern portion of 52C was used for air-to-ground delivery of live high explosive bombs, live napalm, live rockets, gunnery, soft-field landings, and drop-zone testing.  The central portion of 52C was used for testing air-to-ground anti-personnel munitions, static test detonations of high explosive bombs, and resolution testing of airborne photographic reconnaissance cameras and similar instrumentation.  The southern portion of 52C includes C-52A, the area where herbicide spraying was conducted and troops "were not supposed to go."  The archivist determined that, "Due to the testing functions that Area C-52 were [sic] used for, it does not sound feasible to send U.S. Army personnel into that area for training purposes."         

In October 2016, a formal finding regarding herbicide exposure was made by the JSRRC.  Based on review of the Veteran's lay statements, service personnel records from the NPRC, VA Compensation Service's reply, and the AFHRA archivist's analysis, the JSRRC concluded that it cannot concede the Veteran's exposure to herbicides while he was at Eglin AFB: "While a two square mile area of Eglin AFB was used to test various herbicides from 1962 to 1970 at a remote forested site called C-52A it was a restricted site.  According to AFHRA since it was a restricted site, used for bomb blast, spraying herbicides, etc., it would not of [sic] been a site where maneuvers would have been held."


Analysis  

The Veteran's theory of entitlement to the benefit sought is primarily one of presumptive service connection.  It is not in dispute that he served at Eglin AFB (as alleged); however, the probative evidence in the record is against a finding that he entered C-52A during his service.  As noted above, the AOJ secured records showing where the Veteran's unit served and where herbicide spraying occurred.  On comparison of the two, the AFHRA archivist determined that the Veteran would not have entered C-52A (as it was a restricted site where maneuvers would not have been held).  The Board defers to the opinion of the archivist based on his review of official contemporaneous records.  The record does not contain any probative evidence to the contrary.  May 2015 VA correspondence asked the veteran to describe in greater detail how and when he was exposed to herbicides in service; he did not reply.  

The Board has reviewed the Veteran's prior statements relating to his reports of seeing dead vegetation and smelling fuel in the fields where he was training.  He does not allege that he entered site C-52A, a restricted area.  He specifically related that during training, Ranger officers told him and other soldiers "not to leave our position due to us being close to 'secure areas.'  These areas had armed guards that might shoot us."  See February 2008 VA Form 9.  Furthermore, the Veteran is a layperson; the Board finds his lay suppositions less probative than the historical, contemporaneous, official records and the conclusion reached by the AFHRA archivist, upon review of those records, as to whether he served in an area where herbicide spraying occurred; he has not provided further explanation of his allegation that his unit served where herbicide spraying occurred (i.e., what it is, beyond his bare conjecture, that leads him to believe he was so exposed to herbicides?).   

The Board finds that VA's development in this matter has been exhaustive, and that the Veteran is not shown to have been exposed to an herbicide agent, including Agent Orange, while serving at Eglin AFB.  Hence, he is not entitled to consideration of his claim under the presumption provisions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
The record does not show (and it is not alleged) that diabetes mellitus was manifested in service or during the Veteran's first postservice year.  Notably, type 2 diabetes mellitus was first diagnosed in 2003, more than three decades after service.  Consequently, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (for diabetes as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.

The Veteran has not provided any evidence to show that his type 2 diabetes mellitus is somehow otherwise related to his service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is no indication in his postservice medical records that his diabetes mellitus, diagnosed more than three decades after service, is directly related to service in a manner other than based on exposure to Agent Orange.  Such a lengthy interval between service and the earliest postservice clinical documentation of diabetes is of itself a factor for consideration against a finding of service connection for the disease.  

The Board has also considered the Veteran's secondary service connection theory of entitlement but finds that there is no competent evidence that his type 2 diabetes mellitus is proximately due to or the result of his service-connected disabilities (low back disability, sleep apnea, depressive disorder, tinnitus, and bilateral hearing loss).  Regarding his contention that his service-connected disabilities (namely his low back disability) have limited his ability to exercise, which caused to be become obese, which, in turn, caused or aggravated his diabetes, the Board observes that this stated theory of entitlement presents a medical question that requires medical expertise.  The Veteran is a layperson, and has not alleged he has the requisite expertise necessary to offer a probative opinion in this matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has not submitted any medical opinion or medical literature supporting his theory of entitlement.  The only competent (medical) evidence in the record regarding a relationship between his diabetes mellitus and his service-connected disabilities is in the June 2013 VA examiner's opinion that the Veteran's type 2 diabetes mellitus is less likely as not (less than 50/50 probability) caused by or a result of his service-connected disabilities.  The examiner provided detailed rationale for the opinion, citing to supporting factual data. The opinion is probative evidence in the matter.  Because there is no probative evidence to the contrary, it is persuasive.

The preponderance of the evidence is against the Veteran's claim of service connection for type 2 diabetes mellitus, under either a direct or a secondary service connection theory of entitlement.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides or as secondary to service-connected disabilities, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


